Citation Nr: 0821290	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for perforation of the 
right and left tympanic membranes.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for residuals of rib 
fractures.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for a left shoulder 
disorder. 

7.  Entitlement to an initial compensable rating for a left 
septal nasal deviation.  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purpose of such remand was to permit the AMC to issue a 
statement of the case, pursuant to the holding in Manlincon 
v. West, 12 Vet. App. 238 (1999), as to the matters for which 
the veteran had previously submitted a notice of 
disagreement.  Following the AMC's attempts to complete the 
requested actions, and notwithstanding the absence of receipt 
of a substantive appeal, the case has since been returned to 
the Board for further consideration.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The issues for which the veteran has initiated an appeal and 
which the Board has previously remanded for issuance of a 
statement of the case pursuant to Manlincon, supra, are not 
now within the Board's jurisdiction for review at this time.  
This is so, because there is no indication that the veteran 
has perfected his appeal as to the matters in question by his 
timely submission of a substantive appeal.  Notwithstanding 
that fact, notice is taken that, because the AMC failed to 
complete the actions sought by the Board through its January 
2006 in violation of the holding in Stegall v. West, 11 Vet. 
App. 268, 270 (1998) (remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order), the time period 
for perfection of the veteran's appeal has not yet begun to 
run.  

The AMC's noncompliance with the Board's directives begins 
with the Board's request that pertinent records relating to 
the veteran's employment with the Forest Service of the U. S. 
Department of Agriculture (USDA) be obtained.  The veteran 
previously reported that he had worked for the Forest Service 
for many years and the record reflects that he had authorized 
VA to obtain his records of medical treatment held by the 
Forest Service by executing a release.  Prior to the January 
2006 remand, the RO had requested the records in question, 
but had not received a response.  Following entry of the 
January 2006 remand, the AMC contacted the National Personnel 
Records Center, which responded that the veteran's service 
medical records had been furnished in October 2001 and that 
no other medical records were on file.  The AMC thereafter 
wrote to the USDA and requested the veteran's medical records 
while he was employed by the Forest Service, to which no 
reply was received.  No further attempt was made to obtain 
such records, notwithstanding the requirement set out by 
38 C.F.R. § 3.159(c)(2) that attempts continue to be made to 
obtain Federal records until they are secured or it is 
determined that the records do not exist or that further 
attempts to obtain same would be futile.  This likewise was 
not followed by entry of a formal finding as to the 
unavailability of Federal records, pursuant to 38 C.F.R. 
§ 3.159(e).  

In addition, the Board directed the AMC to readjudicate the 
matters at issue and then issue a statement of the case 
relating thereto.  The AMC in response issued a supplemental 
statement of the case in March 2008, mistakenly noting that a 
prior supplemental statement of the case had been issued in 
October 2005, when in fact the issues herein on appeal were 
not the subject of any prior statement of the case or 
supplemental statement of the case.  Notice is taken that 
38 C.F.R. § 19.31 (2007), specifically forbids use of a 
supplemental statement of the case to address matters not 
previously addressed in a statement of the case and that the 
agency of original jurisdiction must respond to a notice of 
disagreement on newly appealed issue using the procedures 
outlined in 38 C.F.R. §§ 19.29, 19.30 (2007), i.e., by way of 
a statement of the case.  Id.  

On the basis of the foregoing, further remand of this case is 
necessitated.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The AMC should undertake all 
necessary actions in an effort to obtain 
the veteran's United States Forest 
Service Employee Medical Folder, or a 
complete copy thereof, for inclusion in 
the claims folder.  The AMC's attempts to 
obtain these Federal records should 
continue until the records in question 
are obtained, or until it is determined 
by the AMC either that the records in 
question do not exist or that further 
attempts to obtain same would be futile, 
in which case a formal finding as to the 
non-availability of Federal records 
should be entered into the claims folder 
by the AMC in accordance with 38 C.F.R. 
§ 3.159(e).  Appropriate notice to the 
veteran should then follow.  

2.  Thereafter, the AMC should 
readjudicate the issues on appeal, based 
on all of the evidence on file and all 
governing legal criteria, and furnish to 
the veteran a statement of the case 
pursuant to 38 C.F.R. §§ 19.29, 19.30, 
addressing each such issue that continues 
to be denied.  The veteran is hereby 
notified that he can only perfect an 
appeal as to any such matter by the 
timely filing of a substantive appeal, 
which generally is accomplished by the 
filing of a VA Form 9, Appeal to the 
Board of Veterans' Appeals.  Only in the 
event that the veteran perfects his 
appeal as to any matter denied by the AMC 
should the case be returned to the Board 
for appellate review of the merits of any 
such issue.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



_________________________________________________
R. F.WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



